 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 245 Filed 12/20/19 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SUSAN CHEN, et al., NO. C16-1877 JLR

Plaintiffs, STIPULATED MOTION AND
[PROPOSED] ORDER TO EXTEND
v. DEADLINE FOR AGREED
oe _ PRETRIAL ORDER AND
NATALIE D’AMICO, et al., PRETRIAL CONFERENCE

Defendants. NOTE FOR HEARING: 12/20/2019

 

 

BY STIPULATION AND AGREEMENT, the Plaintiffs and the Defendants, by and
through their respective counsel of record, request the Court extend the deadline for filing the
Agreed Pretrial Order and conducting the Pretrial Conference.

1, The Court’s Minute Order Setting Trial Date and Related Dates, (Dkt. #102),
established Monday, December 23, 2019, as the date for filing the Agreed Pretrial Order and for
conducting the Pretrial Conference;

2. The parties have been working diligently toward meeting the deadline for filing the
Agreed Pretrial Order and preparing for the Pretrial Conference,

3, Between approximately 3:00 p.m. and 3:40 p.m., today, Friday, December 20, 2019,
counsel below received the Court’s Order and Amended Order Granting in Part and Denying in

Part State Defendants’ Motion for Summary Judgment, (Dkt. #242);

STIPULATED MOT. & { ATTORNEY GENERAL or WASHINGTON

orts DLyiston
[PROPOSED] ORDER TO 800 Fifth Avenue, Suite 2000
EXTEND DEADLINE FOR Seattle, WA 98104-3188
AGREED PRETRIAL ORDER AND (206) 464-7352
PRETRIAL CONFERENCE

(C16-1877 JLR)

 

 
 

Oo C6 SS DN A OS

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 245 Filed 12/20/19 Page 2 of 4

4, The Court’s Order on the State Defendants’ Motion for Summary Judgment
dismissed all but the state law negligent investigation claim against DSHS and individual State
Defendant Kimberly Danner;

5. The Court’s Order changes the landscape of the case for trial and will require the
parties to rework how they will present their cases, what witnesses and exhibits may be needed to
prosecute and defend the remaining claim, and re-draft the Agreed Pretrial Order;

6. Accordingly, the p aes angus the C ou extend ey geadtine ine fous spun ee of the
Agreed Pretrial ond Mea the Pretrial Conference watt ices be loenble 27-201, 0ramchrotier
date-as-the-Gourt-deems-reasenable-and-can-aceommodate- wit the Court’s-schedtle. No other

alterations of the case schedule are requested or anticipated to be needed at this time.

SIGNED AND STIPULATED TO THIS 20th day of December, 2019.

 

 

ROBERT W. FERGUSON DORSEY & WHITNEY LLP
Atiomey General : me oo

s/ Scott M. Barbara si Shawn Larsen-Bright
SCOTT M. BARBARA, WSBA #20885 SHAWN LARSEN-BRIGHT, WSBA #37066
Assistant Attorney General Attorneys for Plaintiffs Chen and J.L.
Attorneys for State Defendants 701 Fifth Ave, Ste 6100
800 Fifth Ave, Ste 2000 Seattle, WA 98104
Seattle, WA 98104 Tel: 206-903-8800
Tel: 206-389-2033. Email: larsen.bright.shawn@dorsey.com
Email: scott.barbara@ate.wa.gov

MYERS & COMPANY, P.L.LC.
sf Michael David Mvers

 

MICHAEL DAVID MYERS, WSBA #22468
Attorneys for Plaintiffs Lian and L.L,

1530 Eastlake Ave E

Seattle, WA 98102

Tel: 106-398-1188

Email: mmyers(@myers-company.com

STIPULATED MOT. & : 9 : ATTORNEY GENERAL OF WASHINGTON

: Torts Division
[PROPOSED] ORDER TO 800 Fifth Avenue, Suite 2000
EXTEND DEADLINE FOR - Seattle, WA 98104-3188"
AGREED PRETRIAL ORDER AND (206) 464-7352
PRETRIAL CONFERENCE.

(C16-1877 LR)

 

 
 

oOo oOo mn DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 245 Filed 12/20/19 Page 3 of 4

IT IS SO ORDERED
DATED THIS nk "day of

 

 

JAMES L. ROBART

United States District Judge

STIPULATED MOT, & 3 ATTORNEY GENERAL OF WASHINGTON
. : Torts Division

[P. ROPOSED | ORDER TO 800 Fifth Avenue, Suite 2000

EXTEND DEADLINE FOR Seattle, WA 98104-3188

AGREED PRETRIAL ORDER AND (206) 464-7352

PRETRIAL CONFERENCE

(C16-1877 JLR)

 

 
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 245 Filed 12/20/19 Page 4 of 4

DECLARATION OF SERVICE

Thereby declare that on this 20th day of December, 2019, I caused to be electronically filed

the foregoing document with the Clerk of the Court using the CM/ECF system, which will also

send notification of such filing to the following parties:

Shawn Larsen-Bright — Larsen.bright. shawn@dorsey.com
Nathan Alexander — alexander.nathan@dorsev.com

T, Augustine Lo —lo.augustine@dorsey.com
Court-Appointed Attorneys for Plaintiff Susan Chen, individually and as Litigation GAL

for FL.

 

Michael D. Myers — mmyers@myers-company.com
Attorney for Plaintiff Naixiang Lian, individually and as Litigation GAL for LL.

I declare under penalty of perjury that the foregoing is true and correct.

STIPULATED MOT. & [PROPOSED]
ORDER EXTENDING DEADLINE FOR
AGREED PRETRIAL ORDER AND
PRETRIAL CONFERENCE

(C16-1877 JLR)

s/ Scott M. Barbara

SCOTT M. BARBARA, WSBA No. 20885
Assistant Attorney General

800 5th Ave, Ste 2000

Seattle, WA 98104

Tel: 206-464-7352

Fax: 206-587-4229

Email: scott.barbara@atg.wa.gov

]. ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 

 
